DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160035814 (Jin et al).
Concerning claim 1, Jin discloses a display panel (Figs. 2-5), comprising:
a substrate (100);
an active layer (130a) disposed on the substrate;
a gate insulating layer (140) partially covering the active layer; and

wherein a projection area of the gate electrode layer on the substrate is defined within a projection area of the active layer on the substrate (Figs. 2 and 4).
Considering claim 10, Jin discloses a display device, comprising a display panel, wherein the display panel comprises:
a substrate (100);
an active layer (130a) disposed on the substrate;
a gate insulating layer (140) partially covering the active layer; and
a gate electrode layer (G1) disposed on the gate insulating layer;
wherein a projection area of the gate electrode layer on the substrate is defined within a projection area of the active layer on the substrate (Figs. 2 and 4).
Continuing to claims 2 and 11 (with these claims being similar in scope) Jin discloses wherein a graphic shape of a projection of the active layer on the substrate coincides with a graphic shape of a projection of the gate electrode (Figs. 2 and 4 and [0083]).
Referring to claims 3 and 12 (with these claims being similar in scope), Jin discloses wherein the projection of the gate electrode layer on the substrate is a first serpentine line, and the projection of the active layer on the substrate is a second serpentine line (Figs. 2 and 4 and [0083]).
Regarding claims 4 and 13 (with these claims being similar in scope), Jin discloses wherein a length of the first serpentine line is less than or equal to a length of the second serpentine line (Figs. 2 and 4 and [0083]).
As to claims 5 and 14 (with these claims being similar in scope), Jin discloses wherein a width of the first serpentine line is less than or equal to a width of the second serpentine line (Figs. 2 and 4 and [0083]).
Pertaining to claims 6 and 15 (with these claims being similar in scope), Jin discloses a buffer layer (110) disposed between the substrate and the active layer.
Concerning claims 7 and 16 (with these claims being similar in scope), Jin discloses an interlayer insulating layer (142) disposed on the gate electrode layer and extending to cover the substrate;
a source and drain electrode layer (65 and 66) disposed on the interlayer insulating layer and connected to the active layer through via holes; and
a passivation layer (180) disposed on the source and drain electrode layer and extending to cover the interlayer insulating layer (Figs 4 and 5).
Considering claims 8 and 17 (with these claims being similar in scope), Jin discloses a first electrode (191) disposed on the passivation layer and connected to the source and drain electrode layer through a through-hole (Figs. 4 and 5);
a pixel definition layer (350) disposed on the passivation layer on both sides of the first electrode (Fig. 5);
a light-emitting layer (370) disposed on the first electrode; and
a second electrode (270) disposed on the light-emitting layer.
Continuing to claims 9 and 18 (with these claims being similar in scope), Jin discloses an encapsulation layer disposed on the second electrode ([0128]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        02/26/22